DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are considered moot and not persuasive. 
Applicant asserts that Noumura has “no mention of dataset culling based on sub-class filtering in view of an AI assessment of feasible/non-feasible sub-classes in view of a present traffic situation” in page 8 of Applicant’s Remarks. However, the amendments made to the claims no longer require the teachings of Noumura. Therefore, this argument is considered moot as Noumura is no longer being relied upon.
Applicant further asserts “Ferguson refers to map data for ‘filtering out’ paths due to detected road signs. With the present claims, the filtering is performed based on detected objects” in page 8 of Applicant’s Remarks. However, Examiner respectfully disagrees. The amended claims recite “a sub-class of model trajectories based on traffic object data indicative of the present traffic situation” (emphasis added) wherein the situation is that of blocked potential paths. Ferguson teaches that map information and contextual information are used to determine possible trajectories (emphasis added, see at least col. 11 lines 46-49) such as a path for a vehicle that runs into a blocked path due to temporary construction (see at least col. 11 lines 58-60) or a bicycle that runs into a parked car in the path (see at least col. 13 lines 12-15). Therefore, Ferguson’s teachings would read on the amended portions of claims 1 and 13.
As discussed above, the applicant’s arguments are not persuasive and the rejection to the claims under 35 USC §103 are maintained as outlined below.
Response to Amendment
Regarding the rejections under U.S.C. 103, the amendments made to the claims fail to overcome the prior art. The rejections to the claims under U.S.C. 103 are maintained as outlined below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (U.S. Patent Application Publication No. 2012/0218093 A1; hereinafter Yoshizawa) in view of Li et al. (U.S. Patent Application Publication No. 2018/0374359 A1; hereinafter Li) and further in view of Ferguson et al. (U.S. Patent No. 9,248,834 B1; hereinafter Ferguson).
Regarding claim 1, Yoshizawa discloses:
using a positioning system, determining a present location for the host vehicle (position of host vehicle is measured by a Global Positioning System and stored map information, see at least [0061]); 
using a vehicle control unit, retrieving a plurality of modelled clusters of trajectories for a present traffic situation in a vicinity of the present location (driving support device 10 recognizes the environment and a plurality of paths are assumed, see at least [0069] and Fig.2); 
using at least one detection unit, detecting a position and speed of the at least one secondary road user in the vicinity of the present traffic situation (driving support apparatus 10 recognizes other vehicles around the host vehicle existing in a space having position and speed, see at least [0069]-[0070]); 
using the vehicle control unit, predicting at least one feasible trajectory for the at least one secondary road user based on the position and the speed of the at least one secondary road user and the plurality of modelled clusters of trajectories for the present traffic situation (driving support device 10 predicts the actions of the other vehicles using the position and speed obtained from sensors along the predicted paths by updating the probabilities of each possible path, see at least [0070]); 
using the vehicle control unit, performing at least one action based on the selected at least one feasible trajectory (driving support device 10 performs driving support using actuators 31 according to the determined normative action based on the predicted paths, see at least [0073]-[0074]).
Yoshizawa does not explicitly disclose:
modelled clusters of trajectories for a present traffic situation created based on a supervised learning algorithm trained on training data comprising trajectory data for a plurality of traffic situations for which scene data is available
using the vehicle control unit and the supervised learning algorithm, filtering out a sub-class of model trajectories based on traffic object data indicative of the present traffic situation, wherein the traffic object data comprises at least information about traffic objects blocking potential paths for the secondary road user
excluding the filtered out sub-class of model trajectories based on the present traffic situation
using the vehicle control unit, selecting at least one of the predicted at least one feasible trajectory for each secondary road user based on a selection criterion for the secondary road user indicating at least one feasible trajectory that is safe for the secondary road user and based on a selection criterion for the host vehicle related to the host vehicle drive preferences 
However, Li teaches:
modelled clusters of trajectories for a present traffic situation created based on a supervised learning algorithm trained on training data comprising trajectory data for a plurality of traffic situations for which scene data is available (known trajectories are used to train a deep neural network that is used to predict trajectories, see at least [0023], [0053]-[054], [0060]-[0061], and [0064]) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trajectory prediction and vehicle path determination disclosed by Yoshizawa by adding the trained deep neural network taught by Li. One of ordinary skill in the art would have been motivated to make this modification in order to generate “better trajectories” and to create models that are “more accurate” (see [0022] and [0061]).  
Additionally, Ferguson teaches:
using the vehicle control unit, selecting at least one of the predicted at least one feasible trajectory for each secondary road user based on a selection criterion for the secondary road user indicating at least one feasible trajectory that is safe for the secondary road user (a final future trajectory is selected by selecting a trajectory with the highest likelihood value, see at least col. 14 lines 30-31) *Examiner sets forth possible trajectories with high probabilities indicate a safe possible trajectory for the other vehicle and 
using the vehicle control unit and the supervised learning algorithm, filtering out a sub-class of model trajectories based on traffic object data indicative of the present traffic situation (detailed map information and contextual information may be used to limit set of possible actions, see at least col. 10 lines 65-66 and col. 11 lines 46-49), wherein the traffic object data comprises at least information about traffic objects blocking potential paths for the secondary road user (map information or contextual information may indicate a temporary construction blocking a lane, see at least col. 11 lines 56-60)
excluding the filtered out sub-class of model trajectories based on the present traffic situation (eliminate possible actions based on information, see at least col. 11 lines 49-50)
based on a selection criterion for the host vehicle related to the host vehicle drive preferences (the device determines that the path 780 of host vehicle 100 includes certain waypoints that are within a predetermined distance of a possible future trajectories of the other vehicle 580 which is used to identify the final future trajectory of an object, see at least col. 16 lines 55-67) *Examiner sets forth path of host vehicle is a “drive preference” as it indicates the intent of the host vehicle
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trajectory prediction and vehicle path determination disclosed by Yoshizawa and the trained deep neural network taught by Li by adding the secondary road user trajectory selection and trajectory elimination taught by Ferguson. One of ordinary skill in the art would have been motivated to make this modification “in order to avoid the final future trajectory and the object” thereby increasing safety (see col. 1 lines 53-54).
Regarding claim 4, the combination of Yoshizawa, Li, and Ferguson teaches the elements above and Yoshizawa further discloses:
the at least one action comprises selecting a path for the host vehicle to avoid a collision course with the at least one secondary road user (the driving support device 10 selects the path with the minimum risk of contact with another vehicle and performs driving support using actuators 31 according to the risks extrapolated in real time, see at least [0071]-[0074])
Regarding claim 5, the combination of Yoshizawa, Li, and Ferguson teaches the elements above but Yoshizawa does not disclose:
the at least one action comprises triggering an intervention action when it is determined that the host vehicle is on collision course with at least one secondary road user
However, Li teaches:
the at least one action comprises triggering an intervention action when it is determined that the host vehicle is on collision course with at least one secondary road user (decision module 304 and planning module 305 identifies potential obstacles and control system 111 is able to undertake a swerving, turning, or braking maneuver for collision avoidance, see at least [0051]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving support device disclosed by Yoshizawa by adding the collision avoidance maneuver taught by Li. One of ordinary skill in the art would have been motivated to make this modification in order to automatically avoid obstacles and avoid collisions (see Li [0051]).
Regarding claim 6, the combination of Yoshizawa, Li, and Ferguson teaches the elements above and Yoshizawa further discloses:
generating modelled clusters of trajectories, including the plurality of modelled clusters of trajectories, for the plurality of traffic situations for which scene data is available based on the supervised learning algorithm applied to received trajectory data for a plurality of traffic situations and a geometry of the traffic situations (paths are stored in a database according to the shape of the road or traffic conditions, see at least [0080]; accuracy of paths are improved using learning methods, see at least [0083])
Regarding claim 7, the combination of Yoshizawa, Li, and Ferguson teaches the elements above and Yoshizawa further discloses:
the scene data is determined from at least one of photos or map data for the traffic situations (camera sensor 13 captures an image of the front side of the host vehicle to recognize the shape of the road for pattern recognition, see at least [0060])
Regarding claim 8, the combination of Yoshizawa, Li, and Ferguson teaches the elements above and Yoshizawa further discloses:
the scene data comprises speed limit data for the traffic situations (the vehicle observes the speed limit of the road, see at least [0098] and Fig. 11)
Regarding claim 9, the combination of Yoshizawa, Li, and Ferguson teaches the elements above but Yoshizawa does not disclose:
the generation of the modelled clusters of trajectories is performed in a deep neural network 
However, Li teaches:
the generation of the modelled clusters of trajectories is performed in a deep neural network (a deep neural network is used to train the trajectories to be more accurate predictions, see at least [0022])
Yoshizawa discloses using learning methods to improve accuracy of predicted trajectories but does not explicitly disclose deep neural networks. However, deep neural networks are widely used in learning methods and it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving support device disclosed by Yoshizawa by adding the deep neural network taught by Li. One of ordinary skill in the art would have been motivated to make this modification in order to “determine the difference or similarity of the predicted trajectories and the actual trajectories in order to evaluate the accuracy of the prediction methods that are utilized to generate the predicted trajectories” to improve accuracy of predicted trajectories (see Li [0022]).
Regarding claim 10, the combination of Yoshizawa, Li, and Ferguson teaches the elements above and Yoshizawa further discloses:
selecting the retrieved plurality of modelled clusters of trajectories for the present traffic situation based on a match between the location of the host vehicle and one of the plurality of traffic situations (paths are derived according to the shape of the road or traffic conditions of the host vehicle, see at least [0080])
Regarding claim 12, the combination of Yoshizawa, Li, and Ferguson teaches the elements above and Yoshizawa further discloses:
determining a sub-class of modelled clusters of trajectories based on traffic object data indicative of traffic characteristics of the present traffic situation, wherein the predicting of the at least one feasible trajectory for the at least one secondary road user is based on the position and the speed of the at least one secondary road user and on the sub-class of modelled clusters of trajectories (In the multi-scale recognition S1, the ECU 20 may extract information in other layers by identifying what type of object is on the road, such as vehicle, person, or bicycle, see at least [0076] and Fig. 3; The type of object is used in predicting paths and probability of collision, see at least [0120])
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Li and Ferguson as applied to claim 1 above and further in view of Mande et al. (U.S. Patent Application Publication No. 2017/0344855 A1; hereinafter Mande).
Regarding claim 2, the combination of Yoshizawa, Li, and Ferguson teaches the elements above and Yoshizawa further discloses:
selecting at least one feasible trajectory of the predicted plurality of trajectories including a speed profile for each secondary road user based on the selection criterion (Weight of allocations of paths for each object is updated based on observations in S2 and probability distributions of the other vehicle paths are changed in S3 to predict the future position of other vehicles. At S4, the path of the other vehicle that has been predicted in S3 is used to predict potential collisions, see at least [0069]-[0071]; Speed profiles are created for other vehicle 200 trajectories, see at least [0098])
performing at least one action based on the selected at least one feasible trajectory (driving support device 10 performs driving support using actuators 31 according to the determined normative action based on the predicted paths, see at least [0073]-[0074])
The combination of Yoshizawa, Li, and Ferguson does not teach:
the modelled clusters of trajectories further comprises a speed profile for each of the trajectories, 
predicting a speed profile for each of the plurality of trajectories of the modelled clusters of trajectories for the at least one secondary road user based on comparing the position and the speed of the at least one secondary road user to the modelled clusters of trajectories including modelled speed profiles for the present traffic situation
However, Mande teaches:
the modelled clusters of trajectories further comprises a speed profile for each of the trajectories (Each trajectory for a vehicle’s kinematic data includes speed. The gathered trajectories are clustered in step 212. See at least [0068] and Fig. 2)
predicting a speed profile for each of the plurality of trajectories of the modelled clusters of trajectories for the at least one secondary road user based on comparing the position and the speed of the at least one secondary road user to the modelled clusters of trajectories including modelled speed profiles for the present traffic situation (The trajectory is a vector that contains vehicle kinematic data such as speed. Thus, the predicted trajectories that are calculated using the current vehicle kinematics (detected speed and position) are also predicting the vehicle speeds as well. See at least [0068]-[0075] and Fig. 2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trajectory prediction and vehicle path determination disclosed by Yoshizawa, the trained deep neural network taught by Li, and the secondary road user trajectory selection taught by Ferguson by adding the speed profiles for each trajectory taught by Mande. One of ordinary skill in the art would have been motivated to make this modification in order to better predict the vehicle’s trajectory using observed kinematics of a vehicle to create vectors that represent trajectories with vehicle data (see Mande [0068)).
Regarding claim 3, the combination of Yoshizawa, Li, and Ferguson teaches the elements above but does not teach:
the at least one action comprises providing a warning signal indicative of that the host vehicle is on collision course with at least one secondary road user
However, Mande teaches:
the at least one action comprises providing a warning signal indicative of that the host vehicle is on collision course with at least one secondary road user (warning module 32 generates a collision warning, see at least [0054]’ processing unit 14 generates a warning when the likelihood of collision meets a predetermined criterion, see at least [0095])
The driving support device disclosed by Yoshizawa also discloses an alarm but does not explicitly disclose the alarm warning the driver of a collision. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trajectory prediction and vehicle path determination disclosed by Yoshizawa, the trained deep neural network taught by Li, and the secondary road user trajectory selection taught by Ferguson by adding the collision warning taught by Mande. One of ordinary skill in the art would have been motivated to make this modification in order to notify the driver of a potential collision so preventative action could take place (see Mande [0002]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Li and Ferguson as applied to claim 1 and further in view of Gaither (U.S. Patent Application Publication No. 2018/0148036 A1).
Regarding claim 11, the combination of Yoshizawa, Li, and Ferguson teaches the elements above but does not teach:
the plurality of modelled clusters of trajectories depends on time of day, date, or weather and/or other measurable environmental conditions
However, Gaither teaches:
the plurality of modelled clusters of trajectories depends on time of day, date, or weather and/or other measurable environmental conditions (additional parameters such as day, time, and weather are used by the context module 220 in order to obtain a particular prediction according to the specific scenario, see at least [0040])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trajectory prediction and vehicle path determination disclosed by Yoshizawa, the trained deep neural network taught by Li, and the secondary road user trajectory selection taught by Ferguson by adding the environmental context taught by Gaither. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the particular factors that may affect the acceleration (or speed or trajectories) of a vehicle to get the most accurate prediction (see Gaither [0040]-[0041]).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Ferguson.
Regarding claim 13, Yoshizawa discloses:
at least one detection unit for detecting a position and the speed of a secondary road user (speed and position of other vehicle is obtained from sensor, see at least [0070] and [0059]); 
a positioning system for determining a present location of the host vehicle (position of host vehicle is measured by a Global Positioning System and stored map information, see at least [0061]), and 
a vehicle control unit configured to: retrieve a plurality of modelled clusters of trajectories for a present traffic situation, the present traffic situation is based on the present location of the host vehicle (driving support device 10 recognizes the environment and a plurality of paths are assumed, see at least [0069], [0078], and Fig.2), 
the plurality of modelled clusters of trajectories generated for a plurality of traffic situations for which scene data is available based on a supervised learning algorithm applied to received trajectory data for a plurality of traffic situations and a geometry of the traffic situations (paths are stored in a database according to the shape of the road or traffic conditions, see at least [0080]; accuracy of paths are improved using learning methods, see at least [0083]) 
predict at least one feasible trajectory for the at least one secondary road user based on the position and the speed of the at least one secondary road user and the plurality of modelled clusters of trajectories for the present traffic situation (driving support device 10 predicts the actions of the other vehicles using the position and speed obtained from sensors along the predicted paths by updating the probabilities of each possible path, see at least [0070]); 
control the host vehicle to perform at least one action based on the selected at least one feasible trajectory (driving support device 10 performs driving support using actuators 31 according to the determined normative action, see at least [0074]).
Yoshizawa does not explicitly disclose:
filter out a sub-class of model trajectories based on traffic object data indicative of the present traffic situation, wherein the traffic object data comprises at least information about traffic objects blocking potential paths for the secondary road user
excluding the filtered out sub-class of model trajectories based on the present traffic situation
select at least one of the predicted at least one feasible trajectory for each secondary road user based on a selection criterion for the secondary road user indicating at least one feasible trajectory that is safe for the secondary road user and based on a selection criterion for the host vehicle related to the host vehicle driver preferences 
However, Ferguson teaches:
filter out a sub-class of model trajectories based on traffic object data indicative of the present traffic situation (detailed map information and contextual information may be used to limit set of possible actions, see at least col. 10 lines 65-66 and col. 11 lines 46-49), wherein the traffic object data comprises at least information about traffic objects blocking potential paths for the secondary road user (map information or contextual information may indicate a temporary construction blocking a lane, see at least col. 11 lines 56-60)
excluding the filtered out sub-class of model trajectories based on the present traffic situation (eliminate possible actions based on information, see at least col. 11 lines 49-50)
select at least one of the predicted at least one feasible trajectory for each secondary road user based on a selection criterion for the secondary road user indicating at least one feasible trajectory that is safe for the secondary road user (a final future trajectory is selected by selecting a trajectory with the highest likelihood value, see at least col. 14 lines 30-31) *Examiner sets forth possible trajectories with high probabilities indicate a safe possible trajectory for the other vehicle and 
based on a selection criterion for the host vehicle related to the host vehicle driver preferences (the device determines that the path 780 of host vehicle 100 includes certain waypoints that are within a predetermined distance of a possible future trajectories of the other vehicle 580 which is used to identify the final future trajectory of an object, see at least col. 16 lines 55-67) *Examiner sets forth path of host vehicle is a “drive preference” as it indicates the intent of the host vehicle
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trajectory prediction and vehicle path determination disclosed by Yoshizawa and the trained deep neural network taught by Li by adding the secondary road user trajectory selection and trajectory elimination taught by Ferguson. One of ordinary skill in the art would have been motivated to make this modification “in order to avoid the final future trajectory and the object” thereby increasing safety (see col. 1 lines 53-54).
Regarding claim 14, the combination of Yoshizawa and Ferguson teaches the elements above and Yoshizawa further discloses:
the at least one action comprises at least one of: providing a warning signal indicative of that the host vehicle is on collision course with at least one secondary road user, triggering an intervention action when it is determined that the host vehicle is on collision course with at least one secondary road user, and selecting a path for the host vehicle to avoid a collision course with the at least one secondary road user (the driving support device 10 selects the path with the minimum risk of contact with another vehicle and performs driving support using actuators 31 according to the risks extrapolated in real time, see at least [0071]-[0074])
Regarding claim 15, the combination of Yoshizawa and Ferguson teaches the elements above and Yoshizawa further discloses:
A vehicle comprising the active safety system (driving support device 10 is provided in a vehicle, see at least [0057]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662